               Case 2:20-cv-01785-RSM Document 4 Filed 12/14/20 Page 1 of 1




 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   JOHN ROBERT DEMOS ,

 9                             Plaintiff,                  CASE NO. 2:20-cv-01785-RSM-BAT

10           v.                                            ORDER DISMISSING THE CASE

11   MITCH McCONNELL, et al.,

12                             Defendant.

13

14          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

15   United States Magistrate Judge, any objections or responses, and the remaining record, the Court

16   finds and ORDERS:

17          (1)    The Court ADOPTS the Report and Recommendation.

18          (2)    The case is dismissed and the motion to proceed in forma pauperis is stricken.

19          (3)    The Clerk is directed to send copies of this Order to the plaintiff.

20          Dated this 14th day of December, 2020.

21

22                                                A
                                                  RICARDO S. MARTINEZ
23                                                CHIEF UNITED STATES DISTRICT JUDGE




     ORDER DISMISSING THE CASE - 1
